 1   SUBT
     THE ISSO & HUGHES LAW FIRM
 2   JENNIFER ISSO, ESQ.
     Nevada Bar No. 13157
 3   2470 Saint Rose Parkway #306f
     Henderson, Nevada 89074
 4   Telephone: (702) 434-4424
     ji@issohugheslaw.com
 5   Attorney for Plaintiff
 6                                             DISTRICT COURT

 7                                      CLARK COUNTY, NEVADA

 8   JENNA L. CARNEY,                                      CASE NO: 2:18-cb-00195-GMN-PAL

 9          Plaintiff,

10          vs.

11   IQ DATA INTERNATIONAL, a Washington

12   Corporation; SENTRY RECOVERY &

13   COLLECTIONS, INC. a Nevada Corporation; MG

14   PROPERTIES GROUP, a corporation of unknown

15   place of incorporation, d/b/a Sedona Lone Mountain

16   Apartments, d/b/a Azure Villas II apartments, FORE

17   PROPERTY COMPLANY, A Nevada Corporation,

18   d/b/a Glenbrook Terrace; ANZA MANAGEMENT

19   COMPANY, a California Corporation, PICERNE

20   REAL ESTATE GROUP, a privately held

21   corporation of unknown state of incorporation d/b/a

22   Pavillions at Providence Apartments, SW

23   LANDLORDS, a business entity of unknown form,

24   THE CROSSINGS AT LAKE MEAD, an apartment

25   complex of unknown for or identity of ownership,

26   and DOES 1 through 10 AND ROE

27   CORPORATIONS 11 THROUGH 20,

28   INCLUSIVE.

29
30
31
 1                                      NOTICE OF SETTLEMENT
 2         To: All Interested Parties

 3         Please take notice that Plaintiff, JENNA L. CARNEY, by and through her attorney of record,
 4
     JENNIFER ISSO ESQ., of the ISSO & HUGHES LAW FIRM, has reached a settlement with
 5
     Defendant IQ DATA INTERNATIONAL.
 6
 7    Dated 3rd January 2019.
 8
     __/s/ Jennifer Isso_____
 9   JENNIFER ISSO, ESQ.
     Nevada Bar No. 13157
10   2470 St. Rose Pkwy. #306f
     Henderson, Nevada 89074
11   Telephone: (702) 434-4424
     ji@issohugheslaw.com
12   Attorney for Plaintiff
13
14
15
16      IT IS SO ORDERED: The parties shall have until February 4, 2019, to file a stipulation
17      for dismissal or a joint status report indicating when a stipulation will be filed.

18
        ____________________________________
19      PEGGY A. LEEN
        UNITED STATES MAGISTRATE JUDGE
20
21      Dated this 4th day of January, 2019.

22
23
24
25
26
27
28
29
30
31
